

	

		II

		109th CONGRESS

		2d Session

		S. 2336

		IN THE SENATE OF THE UNITED STATES

		

			February 28, 2006

			Mr. Salazar introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To establish the South Park National Heritage Area in the

		  State of Colorado, and for other purposes. 

	

	

		1.Short

			 titleThis Act may be cited as

			 the South Park National Heritage Area

			 Act.

		2.Findings and

			 purposes

			(a)FindingsCongress

			 finds that—

				(1)the rich natural

			 resources, the variety of recreational opportunities, the cultural legacy, and

			 the unparalleled history of South Park, Colorado, are of national importance

			 and are deserving of recognition, conservation, interpretation, and continuing

			 use;

				(2)the people of

			 South Park respect, protect and defend the rights and desires of private

			 property owners, and support the power and right of individuals to shape their

			 own destiny;

				(3)the South Park

			 National Heritage Area builds upon existing local initiatives to spur economic

			 development while conserving, preserving and interpreting the resources on

			 which the local economy depends;

				(4)in 1997 the

			 Governor of Colorado designated South Park as Colorado’s second State Heritage

			 Area;

				(5)in 2006 the

			 President of the United States recognized and designated South Park as a

			 Preserve America Community that protects and celebrates its heritage, uses its

			 historic assets for economic development and community revitalization, and

			 encourages people to experience and appreciate local historic resources through

			 education and heritage tourism programs;

				(6)the Federal,

			 State, and local governments, organizations, and residents of South Park

			 broadly support the establishment of a national heritage area to coordinate and

			 assist in the conservation, interpretation, and continuing use of the heritage

			 resources of South Park;

				(7)the agrarian

			 landscape, culture, and historical resources of South Park assist citizens in

			 experiencing how native peoples, early explorers, trappers, miners, ranchers,

			 and settlers lived on the frontier of the United States;

				(8)the ideals of

			 self governance and individualism of the United States gave rise to laws

			 that—

					(A)were developed

			 within the remote landscape of South Park;

					(B)were among the

			 first legislative initiatives of the western settlers; and

					(C)reinforced the

			 democratic traditions of the United States;

					(9)the average

			 elevation of South Park exceeds 9,000 feet and ranks among the highest basins

			 in North America;

				(10)native peoples

			 have inhabited the landscape of South Park for over 10,000 years;

				(11)Porcupine Cave

			 and its wealth of animal fossils, including a now-extinct North American

			 cheetah, is one of the most important paleontological sites for the study of

			 Ice Age vertebrates in the world, and contains the richest and most diverse

			 vertebrate fauna known from the middle Pleistocene on the North American

			 continent;

				(12)in addition to

			 high summits, pristine streams, and open prairies, the unmatched landscape of

			 the Heritage Area also contains—

					(A)portions of the

			 Lost Creek Wilderness and Buffalo Peaks Wilderness Areas, featuring

			 disappearing streams, ancient pine trees, globally rare plants, and

			 State-endangered boreal toads;

					(B)the Lost Creek

			 National Natural Landmark, characterized by stunning rock spires and pinnacles,

			 narrow ridges, steep narrow gorges, and a stream that disappears and reappears

			 at the surface at least nine times;

					(C)National Forest

			 System lands that are home to the federally-threatened Penland alpine fen

			 mustard, Canada lynx and greenback cutthroat trout;

					(D)12 State wildlife

			 areas that protect large herds of elk, deer, pronghorn antelope; and many other

			 species;

					(E)45 miles of

			 Gold Medal trout water that provide world-class trout fishing

			 opportunities;

					(F)nationally rare

			 and unusual high-altitude wetlands known as extreme rich fens; and

					(G)4 majestic

			 mountain peaks that stand higher than 14,000 feet above sea level;

					(13)the South Park

			 National Heritage Area offers outstanding recreational opportunities for

			 hiking, fishing, camping, climbing, sightseeing, hunting, wildlife viewing, and

			 off-highway vehicle use; and

				(14)the South Park

			 National Heritage Area contains buildings, structures, sites, and stories that

			 preserve and interpret the frontier heritage of the United States,

			 including—

					(A)the Salt Works

			 Ranch, Colorado Salt Works, EM Ranch, Buckley Ranch, Wahl Ranch, Jefferson

			 Depot, Como Depot, Como Roundhouse, Como Hotel, Como School, Boreas Pass

			 Railroad Station, Summer Saloon, South Park Brewery, Park County Courthouse,

			 South Park Community Church, and Tarryall School, each of which is listed in

			 the National Register of Historic Places;

					(B)the Colorado

			 Midland Railroad, the Denver, South Park & Pacific Railroad, and their

			 associated stations, depots, and passes;

					(C)the Paris Mill

			 and Snowstorm Dredge, which are among the last intact structures of their type

			 in the United States, and are included on Colorado’s most endangered

			 places list;

					(D)the Present Help

			 Mine which, being located at an elevation of 14,157 feet, qualifies as the

			 highest gold mine ever to operate in the United States; and

					(E)the highest

			 incorporated town (Alma), vehicular mountain pass (Mosquito), and cattle

			 ranches in the United States.

					(b)PurposesThe

			 purposes of this Act are to—

				(1)establish the

			 Heritage Area in the State of Colorado;

				(2)carry out the

			 national heritage area alternative as described in the document entitled

			 South Park National Heritage Area Feasibility Study,

			 2006;

				(3)provide a

			 management framework to foster an effective working relationship with all

			 levels of government, not for profit organizations, the private sector, and the

			 local communities in South Park to—

					(A)preserve the

			 outstanding heritage of the region;

					(B)develop new

			 heritage tourism programs, attractions and opportunities; and

					(C)continue to

			 pursue the development of compatible economic opportunities and heritage

			 products; and

					(4)assist

			 communities, organizations, and citizens in the State of Colorado in

			 identifying, preserving, interpreting, developing, and promoting the

			 historical, cultural, scenic, recreational, agricultural, and natural resources

			 of the region for the educational, inspirational, and economic benefit of

			 current and future generations.

				3.Private property

			 rights protection

			(a)Access to

			 Private PropertyNothing in this Act—

				(1)requires any

			 private property owner to allow public access (including Federal, State, or

			 local government access) to private property; or

				(2)modifies any

			 provision of Federal, State, or local law with regard to public access to or

			 use of private property.

				(b)LiabilityDesignation

			 of the Heritage Area shall not impose any liability on, or have any effect on

			 any liability under any other law on, any private property owner with respect

			 to any person injured on the private property.

			(c)Recognition of

			 Authority to Control Land UseNothing in this Act modifies,

			 enlarges, or diminishes the authority of the Federal Government or State or

			 local governments to regulate land use.

			(d)Voluntary

			 participation of private property owners in heritage areaNothing

			 in this Act requires the owner of any private property located within the

			 boundaries of the Heritage Area to participate in or be associated with the

			 Heritage Area; participation by individual landowners is strictly on a

			 voluntary basis only.

			(e)Effect of

			 establishment

				(1)In

			 generalThe boundaries designated for the Heritage Area shall

			 constitute the area within which Federal funds made available to carry out this

			 Act may be expended.

				(2)Regulatory

			 authorityThe establishment of the Heritage Area and the

			 boundaries of the Heritage Area shall not provide any regulatory authority that

			 would not otherwise apply to govern land use within the Heritage Area or the

			 viewshed of the Heritage Area by the Secretary, the National Park Service, the

			 management entity, or any other governmental entity.

				4.DefinitionsIn this Act:

			(1)BoardThe

			 term Board means the Board of Directors of the South Park National

			 Heritage Area, comprised initially of the individuals, agencies, organizations,

			 and governments that were involved in the planning and development of the

			 Heritage Area before the date of enactment of this Act.

			(2)Heritage

			 areaThe term Heritage Area means the South Park

			 National Heritage Area established by section 4(a).

			(3)Management

			 entityThe term management entity means the

			 management entity for the Heritage Area designated by section 5(d)(1).

			(4)Management

			 planThe term management plan means the management

			 plan for the Heritage Area required by section 7.

			(5)MapThe

			 term map means the map entitled South Park National

			 Heritage Area Map (Proposed), dated January 30, 2006.

			(6)PartnerThe

			 term partner means a Federal, State, or local governmental entity,

			 organization, private industry, educational institution, or individual involved

			 in the conservation, preservation, interpretation, development or promotion of

			 heritage sites or resources of the Heritage Area.

			(7)SecretaryThe

			 term Secretary means the Secretary of the Interior.

			(8)StateThe

			 term State means the State of Colorado.

			(9)Technical

			 assistanceThe term technical assistance means any

			 guidance, advice, help, or aid, other than financial assistance, provided by

			 the Secretary.

			5.South Park

			 National Heritage Area

			(a)EstablishmentThere

			 is established in the State the South Park National Heritage Area.

			(b)BoundariesThe

			 Heritage Area shall consist of the areas included in the map.

			(c)MapA map of the Heritage Area shall be—

				(1)included in the

			 management plan; and

				(2)on file and

			 available for public inspection in the appropriate offices of the National Park

			 Service.

				(d)Management

			 entity

				(1)In

			 generalThe management entity for the Heritage Area shall be the

			 Park County Tourism & Community Development Office, in conjunction with the

			 South Park National Heritage Area Board of Directors.

				(2)Membership

			 requirementsMembers of the Board shall include representatives

			 from a broad cross-section of individuals, agencies, organizations, and

			 governments that were involved in the planning and development of the Heritage

			 Area before the date of enactment of this Act.

				6.Administration

			(a)Prohibition on

			 the Acquisition of Real PropertyThe management entity shall not

			 use Federal funds made available under this Act to acquire real property or any

			 interest in real property.

			(b)AuthoritiesFor

			 purposes of carrying out the management plan, the Secretary, acting through the

			 management entity, may use amounts made available under this Act to—

				(1)make grants to

			 the State or a political subdivision of the State, nonprofit organizations, and

			 other persons;

				(2)enter into

			 cooperative agreements with, or provide technical assistance to, the State or a

			 political subdivision of the State, nonprofit organizations, and other

			 interested parties;

				(3)hire and

			 compensate staff, which shall include individuals with expertise in natural,

			 cultural, and historical resources protection, fundraising, heritage facility

			 planning and development, and heritage tourism programming;

				(4)obtain funds or

			 services from any source, including funds or services that are provided under

			 any other Federal law or program;

				(5)enter into

			 contracts for goods or services; and

				(6)to facilitate the

			 conduct of other projects and activities that further the Heritage Area and are

			 consistent with the approved management plan.

				(c)DutiesThe

			 management entity shall—

				(1)in accordance

			 with section 6, prepare and submit a management plan for the Heritage Area to

			 the Secretary;

				(2)assist units of

			 local government, local property owners and businesses, and nonprofit

			 organizations in carrying out the approved management plan by—

					(A)carrying out

			 programs and projects that recognize, protect, enhance, and promote important

			 resource values in the Heritage Area;

					(B)establishing and

			 maintaining interpretive exhibits and programs in the Heritage Area;

					(C)developing

			 economic, recreational and educational opportunities in the Heritage

			 Area;

					(D)increasing public

			 awareness of, and appreciation for, historical, cultural, scenic, recreational,

			 agricultural, and natural resources of the Heritage Area;

					(E)protecting and

			 restoring historic sites and buildings in the Heritage Area that are consistent

			 with Heritage Area themes;

					(F)ensuring that

			 clear, consistent, and appropriate signs identifying points of public access,

			 and sites of interest are posted throughout the Heritage Area;

					(G)promoting a wide

			 range of partnerships among governments, organizations, and individuals to

			 further the Heritage Area; and

					(H)planning and

			 developing new heritage attractions, products and services.

					(3)consider the interests of diverse units of

			 government, businesses, organizations, and individuals in the Heritage Area in

			 the preparation and implementation of the management plan;

				(4)conduct meetings

			 open to the public at least semiannually regarding the development and

			 implementation of the management plan;

				(5)for any year for

			 which Federal funds have been received under this Act—

					(A)submit to the

			 Secretary an annual report that describes the activities, expenses, and income

			 of the management entity (including grants to any other entities during the

			 year that the report is made);

					(B)make available to

			 the Secretary for audit all records relating to the expenditure of the Federal

			 funds and any matching funds; and

					(C)require, with

			 respect to all agreements authorizing expenditure of Federal funds by other

			 organizations, that the organizations receiving the funds make available to the

			 Secretary for audit all records concerning the expenditure of the funds;

			 and

					(6)encourage by

			 appropriate means economic viability that is consistent with the Heritage

			 Area.

				(d)Cost-sharing

			 requirement

				(1)In

			 generalExcept as provided in paragraph (2), the Federal share of

			 the cost of any activity carried out using any assistance made available under

			 this Act shall be 50 percent.

				(2)ExceptionBefore

			 the date on which the management entity completes the management plan, the

			 Federal share of the cost of any activity described in paragraph (1) may be 100

			 percent.

				7.Management

			 plan

			(a)In

			 generalNot later than 3 years after the date of enactment of

			 this Act, the management entity, with public participation, shall submit to the

			 Secretary for approval a proposed management plan for the Heritage Area.

			(b)RequirementsThe

			 management plan shall—

				(1)incorporate an

			 integrated and cooperative approach for the protection, enhancement,

			 interpretation, development, and promotion of the historical, cultural, scenic,

			 recreational, agricultural, and natural resources of the Heritage Area;

				(2)take into

			 consideration State and local plans;

				(3)include—

					(A)an inventory

			 of—

						(i)the

			 resources located in the core area described in section 5(b); and

						(ii)any other

			 eligible and participating property in the core area that—

							(I)is related to the

			 themes of the Heritage Area; and

							(II)should be

			 preserved, restored, managed, maintained, developed, or promoted because of the

			 significance of the property;

							(B)comprehensive

			 policies, strategies, and recommendations for conservation, funding,

			 management, development, and promotion of the Heritage Area;

					(C)a description of

			 actions that governments, private organizations, and individuals have agreed to

			 take to manage protect the historical, cultural, scenic, recreational,

			 agricultural, and natural resources of the Heritage Area;

					(D)a program of

			 implementation for the management plan by the management entity that includes a

			 description of—

						(i)actions to

			 facilitate ongoing and effective collaboration among partners to promote plans

			 for resource protection, enhancement, interpretation, restoration, and

			 construction; and

						(ii)specific

			 commitments for implementation that have been made by the management entity or

			 any government, organization, or individual for the first 5 years of

			 operation;

						(E)the

			 identification of sources of funding for carrying out the management

			 plan;

					(F)an analysis of

			 and recommendations for means by which Federal, State, and local programs,

			 including the role of the National Park Service in the Heritage Area, may best

			 be coordinated to carry out this Act; and

					(G)an interpretive

			 plan for the Heritage Area; and

					(4)recommend

			 policies and strategies for resource management that consider and detail the

			 application of appropriate land and water management techniques, including the

			 development of intergovernmental and interagency cooperative agreements to

			 protect the historical, cultural, scenic, recreational, agricultural, and

			 natural resources of the Heritage Area.

				(c)DeadlineIf

			 a proposed management plan is not submitted to the Secretary by the date that

			 is 3 years after the date of enactment of this Act, the management entity shall

			 be ineligible to receive additional funding under this Act until the date on

			 which the Secretary receives and approves the management plan.

			(d)Approval or

			 disapproval of management plan

				(1)In

			 generalNot later than 90 days after the date of receipt of the

			 management plan under subsection (a), the Secretary, in consultation with the

			 State, shall approve or disapprove the management plan.

				(2)Criteria for

			 approvalIn determining whether to approve the management plan,

			 the Secretary shall consider whether—

					(A)the management

			 entity is representative of the diverse interests of the Heritage Area,

			 including governments, natural and historical resource protection

			 organizations, educational institutions, local businesses and industries,

			 community organizations, recreational organizations, and tourism

			 organizations;

					(B)the management

			 entity has afforded adequate opportunity, including public hearings, for public

			 and governmental involvement in the preparation of the management plan;

			 and

					(C)strategies

			 contained in the management plan, if implemented, would adequately balance the

			 voluntary protection, development, and interpretation of the natural,

			 historical, cultural, scenic, recreational, and agricultural resources of the

			 Heritage Area.

					(3)Action

			 following disapprovalIf the

			 Secretary disapproves the management plan under paragraph (1), the Secretary

			 shall—

					(A)advise the

			 management entity in writing of the reasons for the disapproval;

					(B)make

			 recommendations for revisions to the management plan; and

					(C)not later than 60

			 days after the receipt of any proposed revision of the management plan from the

			 management entity, approve or disapprove the proposed revision.

					(4)Amendments

					(A)In

			 generalThe Secretary shall approve or disapprove each amendment

			 to the management plan that the Secretary determines makes a substantial change

			 to the management plan.

					(B)Use of

			 fundsThe management entity shall not use Federal funds

			 authorized by this Act to carry out any amendments to the management plan until

			 the Secretary has approved the amendments.

					8.Duties of other

			 Federal agenciesAny Federal

			 agency conducting or supporting an activity that directly affects the Heritage

			 Area as designated by the Secretary shall—

			(1)consult with the

			 Secretary and the management entity regarding the activity;

			(2)cooperate with

			 the Secretary and the management entity in carrying out the duties of the

			 Federal agency under this Act;

			(3)to the maximum

			 extent practicable, coordinate the activity with carrying out those duties;

			 and

			(4)to the maximum

			 extent practicable, conduct the activity in a manner that the management entity

			 determines will not have an adverse effect on the Heritage Area.

			9.Authorization of

			 appropriationsThere is

			 authorized to be appropriated to carry out this Act $6,110,000, of which not

			 more than $1,000,000 may be made available for any fiscal year.

		10.Termination of

			 authorityThe authority of the

			 Secretary to provide assistance under this Act terminates on the date that is

			 15 years after the date on which funds are first made available to carry out

			 this Act.

		

